PROSPECTUS T. Rowe Price TRAMX TREMX PRMSX PRESX PRIDX TRIGX PRITX PRJPX PRLAX PRASX TROSX Africa & Middle East Fund Emerging Europe & Mediterranean Fund Emerging Markets Stock Fund European Stock Fund International Discovery Fund International Growth & Income Fund International Stock Fund Japan Fund Latin America Fund New Asia Fund Overseas Stock Fund March 1 2011 A choice of international and regional stock funds for investors seeking long-term capital growth by diversifying beyond U.S. borders. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Africa & Middle East Fund 1 Emerging Europe & Mediterranean Fund 7 Emerging Markets Stock Fund 13 European Stock Fund 18 International Discovery Fund 23 International Growth & Income Fund 28 International Stock Fund 33 Japan Fund 38 Latin America Fund 43 New Asia Fund 49 Overseas Stock Fund 55 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 60 Useful Information on Distributions and Taxes 65 Transaction Procedures and Special Requirements 70 Account Maintenance and Small Account Fees 74 3 More About the Funds Organization and Management 75 More Information About the Funds and Their InvestmentRisks 80 Investment Policies and Practices 84 Disclosure of Fund Portfolio Information 87 Financial Highlights 87 4 Investing with T. Rowe Price Account Requirements and Transaction Information 87 Opening a New Account 87 Purchasing Additional Shares 87 Exchanging and Redeeming Shares 87 Rights Reserved by the Funds 87 Information About Your Services 87 T. Rowe Price Brokerage 87 Investment Information 87 T. Rowe Price Privacy Policy 87 Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation , Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. SUMMARY T. Rowe Price Africa & Middle East Fund Investment Objective The fund seeks long-term growth of capital by investing primarily in the common stocks of companies located (or with primary operations) in Africa and the Middle East. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00% Maximum account fee $10a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee 1.05% Distribution and service (12b-1) fees 0.00% Other expenses 0.42% Total annual fund operating expenses 1.47% a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $150 $465 $803 $1,757 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 91 .2% of the average value of its portfolio. Investments, Risks, and Performance Principal Investment Strategies The fund will normally invest at least 80% of its net assets in African and Middle Eastern companies. The fund may purchase the stocks of companies of any size. The fund expects to make substantially all of its investments in common stocks, and participation notes ( P-notes ) linked to common stocks, of companies located (or with primary operations) in the countries listed below, as well as others as their markets develop: ·
